Exhibit 10.3


EDISON INTERNATIONAL
2018 Long-Term Incentives
Terms and Conditions
1.
LONG-TERM INCENTIVES

The long-term incentive awards granted in 2018 (“LTI”) for eligible persons
(each, a “Holder”) employed by Edison International (“EIX”) or its participating
affiliates include the following:
•
Nonqualified stock options to purchase shares of EIX Common Stock (“EIX
Options”) as described in Section 3;

•
Contingent EIX performance units (“Performance Shares”) as described in Section
4; and

•
Restricted EIX stock units (“Restricted Stock Units”) as described in Section 5.

Each of the LTI awards will be granted under the 2007 Performance Incentive Plan
(the “Plan”) and will be subject to adjustment as provided in Section 7.1 of the
Plan.
The LTI shall be subject to these 2018 Long-Term Incentives Terms and Conditions
(these “Terms”). The LTI shall be administered by the Compensation and Executive
Personnel Committee of the EIX Board of Directors (the “Committee”). The
Committee shall have the administrative powers with respect to the LTI set forth
in Section 3.2 of the Plan.
In the event EIX grants LTI to a Holder, the number of EIX Options, Performance
Shares and Restricted Stock Units granted to the Holder will be set forth in a
written award certificate delivered by EIX to the Holder.
2.
VESTING OF LTI

Subject to Sections 8 and 9 the following vesting and payment rules shall apply
to the LTI:
2.1
EIX Options. The EIX Options will vest over a four-year period as described in
this Section 2 (the “Vesting Period”). The effective “initial vesting date” will
be January 2, 2019, or six months after the date of the grant, whichever date is
later. The EIX Options will vest as follows:

•
On the initial vesting date, one-fourth of the award will vest.

•
On January 2, 2020, an additional one-fourth of the award will vest.

•
On January 4, 2021, an additional one-fourth of the award will vest.

•
On January 3, 2022, the balance of the award will vest.

2.2
Performance Shares. The Performance Shares will vest and become payable to the
extent earned as determined at the end of the three-calendar-year period
commencing on January 1, 2018, and ending December 31, 2020 (the “Performance
Period”), subject to the provisions of Section 4.

2.3
Restricted Stock Units. The Restricted Stock Units will vest and become payable
on January 4, 2021.

2.4
Continuance of Employment/Service Required. The vesting schedule requires
continued employment or service through each applicable vesting date as a
condition for the vesting of the applicable installment of the LTI and the
rights and benefits thereunder. Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Holder to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services except as
provided in Sections 8 and 9 below.



1

--------------------------------------------------------------------------------







3.
EIX OPTIONS

3.1
Exercise Price. The exercise price of an EIX Option stated in the award
certificate is the closing price (in regular trading) of a share of EIX Common
Stock on the New York Stock Exchange for the effective date of the grant.

3.2
Cumulative Exercisability; Term of Option. The vested portions of the EIX
Options will accumulate to the extent not exercised, and be exercisable by the
Holder subject to the provisions of this Section 3 and Sections 8 and 9, in
whole or in part, in any subsequent period but not later than January 3, 2028.

3.3
Method of Exercise. The Holder may exercise an EIX Option by providing written
notice to EIX on the form prescribed by the Committee for this purpose, or
completion of such other EIX Option exercise procedures as EIX may prescribe,
accompanied by full payment of the applicable exercise price. Payment must be in
cash or its equivalent acceptable to EIX. At the discretion of the Holder, EIX
Common Stock valued on the exercise date at a per-share price equal to the
closing price of EIX Common Stock on the New York Stock Exchange may be used to
pay the exercise price, provided the Company can comply with any legal
requirements. (“Companies” or “Company” means EIX and its affiliates, or any of
them, as the context may require.) A broker-assisted “cashless” exercise may be
accommodated for EIX Options at the discretion of EIX. Until payment is
accepted, the Holder will have no rights in the optioned stock. The provisions
of Section 10 must be satisfied as a condition precedent to the effectiveness of
any purported exercise.

3.4
Automatic Exercise. Except as may otherwise be determined by the Committee in
advance of the applicable exercise date and subject to the conditions below, the
Holder’s then-outstanding vested EIX Options shall automatically be exercised by
EIX on behalf of the Holder on the last day of the term of such options
(including any shortened term as a result of a termination of employment or in
connection with a Change in Control of EIX as provided in Articles 8 and 9), to
the extent such options are not otherwise exercised on or before that date. In
connection with any automatic exercise of outstanding vested EIX Options, EIX
shall satisfy the exercise price of the EIX Options and the applicable
withholding obligation by withholding that number of EIX shares of Common Stock
otherwise issuable pursuant to the options having a value (based on the closing
price of EIX Common Stock on the New York Stock Exchange on the exercise date,
or if no sales of EIX Common Stock were reported on the New York Stock Exchange
on that date, the closing price of EIX Common Stock on the New York Stock
Exchange on the next preceding day on which sales of EIX Common Stock were
reported) equal to the exercise price of the EIX Options and the applicable
withholding obligation. Outstanding vested EIX Options shall only be
automatically exercised by EIX on behalf of the Holder if (i) the EIX Options
have an exercise price that is lower than the price of a share of EIX Common
Stock on the New York Stock Exchange at the time of exercise so that the options
are “in-the-money,” and (ii) the exercise by EIX complies with all legal
requirements applicable to EIX.

4.
PERFORMANCE SHARES

4.1
Performance Shares. Performance Shares are EIX Common Stock-based units subject
to a performance vesting requirement. A target number of contingent Performance
Shares will be awarded on the initial grant date. Fifty percent (50%) of the
grant date value (based on EIX’s valuation methodology for the award) of the
contingent Performance Shares will be a target number of contingent Performance
Shares subject to a performance measure based on the percentile ranking of EIX
total shareholder return (“TSR”) among the TSRs for the stocks comprising the
Comparison Group (as defined below) over the entire Performance Period (these
contingent Performance Shares are referred to as the “TSR Performance Shares”).
The other fifty percent (50%) of the grant date value (based on EIX’s valuation
methodology for the award) of the contingent Performance Shares will be a target
number of contingent Performance Shares subject to a performance measure based
on EIX’s average core earnings per share (“EPS”) over the entire Performance
Period (these contingent Performance Shares are referred to as the “EPS
Performance Shares”). The TSR Performance Shares and EPS Performance Shares will
be increased by any additional Performance Shares created by “reinvestment” of
dividend equivalents as provided in Section 4.5.



2

--------------------------------------------------------------------------------







4.2
TSR Performance Shares. The actual amount of TSR Performance Shares to be paid
will depend on EIX’s TSR percentile ranking on the Performance Measurement Date
(as defined herein). If EIX’s TSR is below the 25th percentile, no TSR
Performance Shares will be paid. Twenty-five percent (25%) of the target number
of TSR Performance Shares will be paid if EIX’s TSR percentile ranking is at the
25th percentile. The target number of TSR Performance Shares will be paid if
EIX’s TSR rank is at the 50th percentile. Two times the target number of TSR
Performance Shares will be paid if EIX’s TSR percentile ranking is at the 75th
percentile or higher. The payment multiple is interpolated for performance
between the points indicated in the preceding three sentences on a straight-line
basis with discrete intervals at every 5th percentile.

TSR is calculated using (i) the average of the closing stock prices for the
relevant stocks for the 20-trading-day period ending with the last day on which
the New York Stock Exchange is open for trading preceding the first day of the
Performance Period, and (ii) the average of the closing stock prices for the
relevant stocks for the 20-trading-day period ending with the Performance
Measurement Date. In making such determination, stock prices will be equitably
and proportionately adjusted to the extent (if any) necessary to preserve the
intended incentives of the awards and mitigate the impact of any stock split,
stock dividend or reverse stock split occurring during the applicable period.
The “Comparison Group” consists of the stocks comprising the Philadelphia
Utility Index as the index is constituted on the Performance Measurement Date.
If the Comparison Group consists of fewer than 20 stocks on the Performance
Measurement Date, the stock with the median TSR for the entire Performance
Period (or, if there are an even number of stocks in the Comparison Group before
giving effect to this sentence, a stock deemed to have a TSR equal to the
average TSR of the two stocks in the Comparison Group that fall in the middle of
such group when ranked based on TSR for the entire Performance Period) shall be
added back to the Comparison Group a sufficient number of times to bring the
stocks comprising the Comparison Group to 20. (For purposes of clarity, if there
are only 17 stocks in the Comparison Group before giving effect to the preceding
sentence, the stock with the median TSR for the entire Performance Period will
be added back to the Comparison Group a total of three times to bring the stocks
comprising the Comparison Group to 20.) Dividends with ex-dividend dates falling
inside the Performance Period will be included in the TSR calculations using the
assumption that reinvestment occurs on the ex-dividend date.
The Performance Measurement Date for the TSR Performance Shares will be the last
day of the Performance Period on which the New York Stock Exchange is open for
trading. As of that date, the applicable payment multiple will be determined as
provided above in this Section 4.2 based on the EIX TSR percentile ranking
achieved during the Performance Period.
4.3
EPS Performance Shares. The Committee shall establish an EIX EPS target for each
of calendar 2018, 2019, and 2020, which are the three calendar years comprising
the Performance Period. The Committee shall establish the EIX EPS target for
each calendar year no later than during the first 90 days of the applicable
calendar year.

The actual amount of EPS Performance Shares to be paid will depend on EIX’s
actual EPS performance achieved as a percentage of the EIX EPS target
established for the calendar year. If EIX’s actual EPS for any calendar year is
less than eighty percent (80%) of the EIX EPS target amount for the year, the
EPS performance multiple for the calendar year will be zero (0). If EIX’s actual
EPS for any calendar year is equal to eighty percent (80%) of the EIX EPS target
amount for the year, the EPS performance multiple for the calendar year will be
0.25x. If EIX’s actual EPS for any calendar year is equal to one hundred percent
(100%) of the EIX EPS target amount for the year, the EPS performance multiple
for the calendar year will be 1.0x. If EIX’s actual EPS for any calendar year is
equal to or greater than one hundred twenty percent (120%) of the EIX EPS target
amount for the year, the EPS performance multiple for the calendar year will be
2.0x. Each year’s EPS performance multiple is interpolated for performance
between the points indicated in the preceding three sentences on a straight-line
basis with discrete intervals at every 4th percentage point, however, the
performance multiple will be equal to the lowest multiple within each interval.
Following the end of the Performance Period, the EPS performance multiples
achieved for each of calendar 2018, 2019, and 2020 will be averaged (determined
by including zero (0) for any year in which the EPS achieved was less than
eighty percent (80%) of the applicable target for that year), and the resulting
average


3

--------------------------------------------------------------------------------







EPS performance multiple achieved for the Performance Period is referred to as
the “Performance Period EPS Multiple.” The actual amount of EPS Performance
Shares to be paid will be determined by multiplying the Performance Period EPS
Multiple times the target number of EPS Performance Shares.
EPS is defined as “Core” earnings per share, a non-GAAP financial measure
derived from basic GAAP earnings per share by excluding income or loss from
discontinued operations and income or loss from significant discrete items that
are not representative of ongoing earnings. The Committee shall make Adjustments
(as defined below) to the EPS target levels established and/or the level of EPS
otherwise obtained for purposes of the EPS Performance Shares to the extent (if
any) it determines that such Adjustment is necessary to preserve the incentives
and benefits intended at the time the Committee established the applicable EPS
target level for the applicable calendar year.  “Adjustments” means: (1)
excluding the impact of a change in tax rates and other aspects of comprehensive
changes to tax laws or regulations; (2) excluding the dilutive effects of
acquisitions or joint ventures; (3) assuming that any business divested by EIX
or its subsidiaries achieved performance objectives at targeted levels during
the balance of the performance period following such divestiture; (4) excluding
the effect of any event or transaction referenced in Section 7.1 of the Plan;
(5) excluding costs incurred in connection with potential acquisitions or
divestitures that are required to be expensed under GAAP; (6) excluding the
effect of current-year costs recovered through litigation, arbitration, or
mediation; (7) excluding the effects of changes to GAAP and changes in our
accounting practices with respect to non-GAAP items; (8) mitigation of the
unbudgeted impact of unusual or nonrecurring gains or losses, or other
extraordinary events not foreseen at the time the Committee established the
applicable EPS target level; and (9) any other Adjustments set forth in the
applicable Committee resolutions establishing the applicable EPS target level
for the applicable calendar year. “GAAP” means generally accepted accounting
principles.
4.4
Payment of Performance Shares. The total number of Performance Shares that are
earned pursuant to Sections 4.2 and 4.3 will be determined by the Committee. The
total number of Performance Shares that are earned pursuant to Sections 4.2 and
4.3, and taking dividend equivalents into account pursuant to Section 4.5, will
be paid in cash. The value of each whole Performance Share paid in cash will be
equal to the closing price per share of EIX Common Stock on the New York Stock
Exchange for the date of the Committee’s determination of the number of
Performance Shares that are earned pursuant to Section 4.2 and 4.3, and the
value of any fractional Performance Share paid in cash will also be determined
based on that price. The cash payable for the earned Performance Shares will be
delivered as soon as practicable for EIX following such determination by the
Committee, and in all events no later than March 15, 2021. The Performance
Shares are subject to termination and other conditions specified in Sections 8
and 9, and to the provisions of Section 10.

4.5
Dividend Equivalent Reinvestment. For each dividend on EIX Common Stock for
which the ex-dividend date falls within the Performance Period and after the
date of grant of the Performance Shares, the Holder of the Performance Shares
will be credited with an additional number of target Performance Shares. The
additional number of shares added on each ex-dividend date will be equal to (i)
the per-share cash dividend paid by EIX on its Common Stock with respect to the
related ex-dividend date, multiplied by (ii) the Holder’s number of target
Performance Shares (including any additional target Performance Shares
previously credited under this Section 4.5), divided by (iii) the closing price
of a share of EIX Common Stock on the related ex-dividend date, with the result
rounded to six decimal places. Any target Performance Shares added pursuant to
the foregoing provisions of this Section 4.5 will be subject to the same
vesting, payment, termination and other terms, conditions and restrictions as
the original target Performance Shares to which they relate (including, as
applicable, application of the TSR payment multiple as contemplated by Section
4.2 or the EPS performance payment multiple as contemplated by Section 4.3). No
target Performance Shares will be added pursuant to this Section 4.5 with
respect to any target Performance Shares which, as of the related ex-dividend
date, have either become payable pursuant to Section 4.4 or terminated pursuant
to Section 8.

5.
RESTRICTED STOCK UNITS

5.1
Restricted Stock Units. Restricted Stock Units are EIX Common Stock-based units
that vest based on the passage of time. As soon as practicable for EIX following
January 4, 2021 (and in all events within 90 days after such date), EIX will pay
Restricted Stock Units that have vested, except that if the Restricted Stock
Units



4

--------------------------------------------------------------------------------







vest pursuant to Section 8.2, 8.3, 8.4, 8.5 or 9, the Restricted Stock Units
will become payable as provided in the applicable section below and as follows.
Whole Restricted Stock Units that have vested will be paid on a one-for-one
basis in EIX Common Stock under the Plan. Any fractional Restricted Stock Unit
will be paid in cash based on the closing price per share of EIX Common Stock on
January 4, 2021 or, as to any fractional Restricted Stock Units that have vested
pursuant to Section 8.3, 8.4, 8.5 or 9 (including any payment made pursuant to
Section 14.7, but excluding any payment where the time for payment is determined
by reference to Section 8.2(C)), the closing price per share of EIX Common Stock
on the New York Stock Exchange for the business day immediately preceding the
day of payment. The Restricted Stock Units are subject to termination and other
conditions specified in Sections 8 and 9, and to the provisions of Section 10.
5.2
Dividend Equivalent Reinvestment. For each dividend declared on EIX Common Stock
with an ex-dividend date on or after the date an award of Restricted Stock Units
is granted and before all of such Restricted Stock Units either have been paid
(or converted into a cash amount, as the case may be) pursuant to Section 5.1
(including any payment made pursuant to Section 14.7) or have terminated
pursuant to Section 8 or 9, the Holder of such award will be credited with an
additional number of Restricted Stock Units equal to (i) the per-share cash
dividend paid by EIX on its Common Stock with respect to the related ex-dividend
date, multiplied by (ii) the total number of outstanding and unpaid Restricted
Stock Units (including any Restricted Stock Units previously credited under this
Section 5.2) subject to such award as of such ex-dividend date, divided by (iii)
the closing price of a share of EIX Common Stock on the related ex-dividend
date, with the result rounded to six decimal places. Any additional Restricted
Stock Units credited pursuant to the foregoing provisions of this Section 5.2
will be subject to the same vesting, payment, termination and other terms,
conditions and restrictions as the original Restricted Stock Units to which they
relate; provided, however, that the Committee shall retain discretion to pay any
Restricted Stock Units in cash rather than shares of EIX Common Stock if and to
the extent that payment in shares would exceed the applicable share limits of
the Plan. No crediting of Restricted Stock Units will be made pursuant to this
Section 5.2 with respect to any Restricted Stock Units which, as of the related
ex-dividend date, have either been paid pursuant to Section 5.1 or terminated
pursuant to Section 8 or 9.

6.
DELAYED PAYMENT OR DELIVERY OF LTI GAINS

Notwithstanding any other provision herein, Holders who are eligible to defer
salary under the EIX 2008 Executive Deferred Compensation Plan (the “EDCP”) may
irrevocably elect to defer receipt of all or a part of the cash payable in
respect of their earned Performance Shares pursuant to the terms of the EDCP. To
make such an election, the Holder must submit a signed agreement in the form
approved by, and in advance of the applicable deadline established by, the
Committee. In the event of any timely deferral election, the LTI with respect to
which the deferral election was made shall be paid in accordance with the terms
of the EDCP.
7.
TRANSFER AND BENEFICIARY

7.1
Limitations on Transfers. Except as provided below and in Section 10, the LTI
will not be transferable by the Holder and, during the lifetime of the Holder,
the LTI will be exercisable only by him or her. The Holder may designate a
beneficiary who, upon the death of the Holder, will be entitled to exercise the
then vested portion of the LTI during the remaining term subject to the
provisions of the Plan and these Terms.

7.2
Exceptions. Notwithstanding the foregoing, the LTI of the most senior officer of
EIX, the most senior officer of Southern California Edison Company (“SCE”), the
General Counsel of EIX, and the Chief Financial Officer of EIX, are transferable
to a spouse, children or grandchildren, or trusts or other vehicles established
exclusively for their benefit. Any transfer request must specifically be
authorized by EIX in writing and shall be subject to any conditions,
restrictions or requirements as the Committee may determine. Restricted Stock
Units may not, however, be transferred to the extent the transfer would violate
(and result in any tax, penalty or interest under) Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

8.
TERMINATION OF EMPLOYMENT

8.1
General. In the event of termination of the employment of the Holder for any
reason other than those specified in Sections 8.2, 8.3, 8.4 or 9, the LTI will
terminate as follows: (i) the Holder’s unvested EIX Options will



5

--------------------------------------------------------------------------------







terminate for no value as of the date such employment terminates, (ii) the
Holder’s vested EIX Options will terminate for no value 180 days from the date
on which such employment terminated (or, if earlier, on the last day of the
applicable EIX Option term) to the extent not theretofore exercised, (iii) the
Holder’s unearned Performance Shares will terminate for no value as of the date
such employment terminates, and (iv) the Holder’s unvested Restricted Stock
Units will terminate for no value as of the date such employment terminates. Any
fractional vested EIX Options will be rounded up to the next whole share.
8.2
Retirement. If the Holder terminates employment on or after the first day of the
month in which he or she (i) attains age 65 or (ii) attains age 61 with five
“years of service,” as that term is defined in the Edison 401(k) Savings Plan (a
“Retirement”), then the vesting and exercise or payment provisions of this
Section 8.2 will apply.

(A)
EIX Options. The EIX Options will remain outstanding and eligible to vest;
provided, however, that in the event the Holder’s Retirement occurs within
calendar 2018, the portion of the option that remains outstanding and eligible
to vest following the Holder’s Retirement will be prorated by multiplying the
total number of shares subject to the option by a fraction (not greater than 1),
the numerator of which shall be the number of whole months in calendar 2018 that
the Holder was employed by one or more of the Companies, and the denominator of
which shall be twelve (12). In no event shall the Holder be credited with
services performed during any portion of a calendar month (even if a substantial
portion) if the Holder is not employed by one or more of the Companies as of the
last day of such calendar month. The portion of the option not eligible to vest
following the Holder’s Retirement after giving effect to the proration described
in the preceding two sentences shall terminate as of the Holder’s Retirement,
and the Holder shall have no further rights with respect to such terminated
portion. Any fractional EIX Options eligible to vest under this Section 8.2 will
be rounded up to the next whole number. EIX Options that remain outstanding and
eligible to vest following Retirement will vest and become exercisable on the
schedule under which they would have been vested had the Holder not retired
(one-fourth of the option grant on the effective initial vesting date (January
2, 2019 or six months after the date of grant, whichever is later) and an
additional one-fourth on each of January 2, 2020, January 4, 2021 and January 3,
2022), except that if the Holder dies, the then-outstanding portion of the
option will immediately vest and become exercisable as of the date of the
Holder’s death. In the event prorated vesting is required in connection with the
Holder’s Retirement, the portion of the option that remains outstanding and
eligible to vest will vest and become exercisable first on the effective initial
vesting date (up to the maximum number of shares that would have vested and
become exercisable on that date had no termination of employment occurred) and
so on until the portion of the option that remains outstanding and eligible to
vest becomes vested and exercisable, except that if the Holder dies, the
then-outstanding portion of the option will immediately vest and become
exercisable as of the date of the Holder’s death. Once exercisable, EIX Options
will remain exercisable as provided in Section 3 for the remainder of the
original EIX Option term.

(B)
Performance Shares. The Performance Shares will vest and become payable at the
end of the Performance Period to the extent they would have vested and become
payable if the Holder’s employment had continued through the last day of the
Performance Period; provided, however, that if the Holder’s Retirement occurs
within calendar 2018, the number of each of the TSR Performance Shares and EPS
Performance Shares that remain outstanding and eligible to vest following the
Holder’s Retirement will be prorated by multiplying the number of TSR
Performance Shares or EPS Performance Shares, respectively, subject to the award
by a fraction (not greater than 1), the numerator of which shall be the number
of whole months in calendar 2018 that the Holder was employed by one or more of
the Companies, and the denominator of which shall be twelve (12). For this
purpose, the number of “whole months” shall be calculated as provided in Section
8.2(A) above. Performance Shares will be payable to the Holder on the payment
date specified in Section 4.4 to the extent, as applicable, of the EIX TSR
ranking achieved as specified in Section 4.2 or the Performance Period EPS
Multiple achieved as specified in Section 4.3. Any unvested Performance Shares
(after application of the foregoing vesting provisions) will terminate for no
value.

(C)
Restricted Stock Units. The Restricted Stock Units will remain outstanding and
eligible to vest following the Holder’s Retirement and will vest and be payable
on or as soon as practicable for EIX following



6

--------------------------------------------------------------------------------







January 4, 2021 (and in all events within 90 days after such date); provided,
however, that in the event the Holder’s termination of employment occurs within
calendar 2018, the number of Restricted Stock Units that remain outstanding and
eligible to vest following the Holder’s Retirement will be prorated by
multiplying the total number of Restricted Stock Units subject to the award by a
fraction (not greater than 1), the numerator of which shall be the number of
whole months in calendar 2018 that the Holder was employed by one or more of the
Companies, and the denominator of which shall be twelve (12). For this purpose,
the number of “whole months” shall be calculated as provided in Section 8.2(A)
above. Any Restricted Stock Units not eligible to vest following the Holder’s
Retirement (after application of the foregoing vesting provisions) will
terminate for no value. Notwithstanding the foregoing provisions, if the Holder
dies after Retirement and prior to the date the then outstanding Restricted
Stock Units are paid, the then outstanding Restricted Stock Units will vest and
be paid as soon as practicable for EIX (and in all events within 90 days)
following the date of the Holder’s death.
8.3
Death or Disability. If, prior to the Holder’s termination of employment with a
Company, the Holder dies or incurs a “disability” (as such term is defined for
purposes of Section 409A of the Code), the provisions of this Section 8.3 will
apply.

(A)
EIX Options. Any unvested EIX Options will immediately vest. The EIX Options
will be exercisable immediately as of the date of such termination and will
remain exercisable as provided in Section 3 for the remainder of the original
EIX Option term.

(B)
Performance Shares. The Performance Shares will vest and become payable at the
end of the Performance Period as provided in Section 4.4 to the extent they
would have vested and become payable if the Holder’s employment had continued
through the last day of the Performance Period.

(C)
Restricted Stock Units. Any unvested Restricted Stock Units will immediately
vest and become payable as soon as practicable for EIX (and in all events within
90 days) after the date of the Holder’s death or disability, as applicable.

8.4
Involuntary Termination Not for Cause. Except as may otherwise be provided in
Section 9, upon involuntary termination of the Holder’s employment by his or her
employer not for cause (and other than due to the Holder’s death or disability),
the provisions of this Section 8.4 shall apply.

(A)
EIX Options. Unvested EIX Options will vest to the extent necessary to cause the
aggregate number of shares subject to vested EIX Options (including any shares
acquired pursuant to previously exercised EIX Options) to equal the number of
shares granted multiplied by a fraction (not greater than 1), the numerator of
which is the number of whole months in the period from January 1 of the year of
grant of the award through the one-year anniversary of the Holder’s last day of
employment prior to termination of the Holder’s employment, and the denominator
of which is forty-eight (48). For purposes of determining such fraction, no
fractional month shall be taken into account. The Holder will have one year
following the date of termination in which to exercise the EIX Options, or until
the end of the EIX Option term, whichever occurs earlier. The Holder’s vested
options will terminate for no value at the end of such period to the extent not
theretofore exercised. The portion of the option not eligible to vest following
the termination of the Holder’s employment after giving effect to the proration
described in this Section 8.4(A) shall terminate as of the termination of the
Holder’s employment, and the Holder shall have no further rights with respect to
such terminated portion. Any fractional EIX Options vested under this Section
8.4(A) will be rounded up to the next whole number.

Notwithstanding anything to the contrary in the preceding paragraph, if the
Holder qualifies for Retirement (as defined in Section 8.2) at the time of the
termination of the Holder’s employment, or if the Holder would have satisfied
the requirements for Retirement if an extra year of service and age were
applied, EIX Options will (i) vest (without any proration) and become
exercisable on the schedule specified in Section 8.2 and (ii) remain exercisable
for the remainder of the original EIX Option term.




7

--------------------------------------------------------------------------------







(B)
Performance Shares. The Performance Shares will vest and become payable at the
end of the Performance Period to the extent they would have vested and become
payable if the Holder’s employment had continued through the last day of the
Performance Period; provided, however, that the number of each of the TSR
Performance Shares and EPS Performance Shares that remain outstanding and
eligible to vest following termination of the Holder’s employment will be
prorated by multiplying the number of TSR Performance Shares or EPS Performance
Shares, respectively, subject to the award by a fraction (not greater than 1),
the numerator of which shall be the number of whole months the Holder was
employed by one or more of the Companies from January 1, 2018 through the
one-year anniversary of the Holder’s last day of employment prior to termination
of the Holder’s employment, and the denominator of which is thirty-six (36). For
purposes of determining such fraction, no fractional month shall be taken into
account. Such vested Performance Shares will be payable to the Holder as
provided in Section 4.4 to the extent, as applicable, of the EIX TSR ranking
achieved as provided in Section 4.2 or the Performance Period EPS Multiple
achieved as specified in Section 4.3. Any unvested Performance Shares (after
application of the foregoing vesting provisions) will terminate for no value as
of the date of the Holder’s termination of employment.

Notwithstanding anything to the contrary in the preceding paragraph, if the
Holder qualifies for Retirement (as defined in Section 8.2) at the time of the
termination of the Holder’s employment, or if the Holder would have satisfied
the requirements for Retirement if an extra year of service and age were
applied, the Performance Shares will vest (without proration) and become payable
at the end of the Performance Period as provided in Section 4.4 to the extent
they would have vested and become payable if the Holder’s employment had
continued through the last day of the Performance Period.


(C)
Restricted Stock Units. The Restricted Stock Units will vest to the extent
necessary to cause the aggregate number of vested Restricted Stock Units to
equal the number of Restricted Stock Units subject to the award multiplied by a
fraction (not greater than 1), the numerator of which is the number of whole
months in the period from January 1 of the year of grant of the award through
the one-year anniversary of the Holder’s last day of employment prior to
termination of the Holder’s employment, and the denominator of which is
thirty-six (36). For purposes of determining such fraction, no fractional month
shall be taken into account. Any unvested Restricted Stock Units (after
application of the foregoing vesting provisions) will terminate for no value as
of the date of the Holder’s termination of employment. Subject to the last
paragraph of this Section 8.4(C), vested Restricted Stock Units will be paid as
soon as practicable for EIX (and in all events within 90 days) following the
date of the Holder’s Separation from Service, if the Separation from Service
occurs prior to any other applicable payment event otherwise provided for in
these Terms. For purposes of the LTI, a “Separation from Service” means the
Holder’s “separation from service” with the Company as that term is used for
purposes of Section 409A of the Code.

Notwithstanding anything to the contrary in the preceding paragraph, if the
Holder qualifies for Retirement (as defined in Section 8.2) at the time of the
termination of the Holder’s employment, the Restricted Stock Units will vest
(without any proration) and become payable at the same time provided for in
Section 8.2(C).
In addition, and notwithstanding anything to the contrary in the preceding two
paragraphs, if the Holder does not qualify for Retirement at the time of the
termination of the Holder’s employment, but the Holder would have satisfied the
requirements for Retirement if an extra year of service and age had been applied
at the time of termination, then the Restricted Stock Units (i) will vest
(without any proration) and (ii) will, subject to the last paragraph of this
Section 8.4(C), become payable as soon as practicable for EIX (and in all events
within 90 days) following the date of the Holder’s Separation from Service, if
the Separation from Service occurs prior to any other applicable payment event
otherwise provided for in these Terms.
If either the first or third paragraphs of this Section 8.4(C) apply and the
period for payment of the Restricted Stock Units spans two calendar years, and
if Section 8.4(D) applies and the period for delivery of the Holder’s release of
claims and any applicable revocation period also spans those two calendar years,
then the payment of the applicable Restricted Stock Units will be made (subject
to the satisfaction of Section 8.4(D)) within the prescribed period of time but
in the second of those two calendar years.


8

--------------------------------------------------------------------------------







(D)
Conditions of Benefits. Notwithstanding the foregoing provisions, if at the time
of the Holder’s involuntary termination the Holder is covered by a severance
plan of EIX or any of its affiliates, the Holder shall be entitled to the
accelerated vesting provided in this Section 8.4 only if the Holder satisfies
the applicable conditions for receiving severance benefits under that plan
(including, without limitation, any requirement to execute and deliver a release
of claims) in connection with such involuntary termination. In the event that
such conditions are not satisfied, the provisions of Section 8.1 above shall
apply, and the Holder shall not be entitled to any accelerated vesting under
this Section 8.4.

8.5
Effect of Change of Employer. For purposes of the LTI only, involuntary
termination of employment will be deemed to occur on the date the Holder’s
employing company is no longer a member of the EIX controlled group of
corporations as defined in Section 1563(a) of the Code, regardless of whether
the Holder’s employment continues with that entity or a successor entity outside
of the EIX controlled group. A termination of employment will not be deemed to
occur for purposes of the LTI if a Holder’s employment by one EIX Company
terminates but immediately thereafter the Holder is employed by another EIX
Company.

9.
CHANGE IN CONTROL; EARLY TERMINATION OF LTI

Notwithstanding any other provision herein, in the event of a Change in Control
of EIX (as defined in Section 9.6), the provisions of this Section 9 will apply.
9.1
EIX Options. In the event the EIX Options are to terminate pursuant to Section
7.2 of the Plan in connection with a Change in Control of EIX, then upon (or, as
may be necessary to effect the acceleration, immediately prior to) the Change in
Control of EIX the then-outstanding and unvested EIX Options will become fully
vested; provided, however, that this automatic acceleration provision will not
apply with respect to any EIX Options to the extent the Committee has made a
provision for the substitution, assumption, exchange or other continuation of
the EIX Options. In the event of such a termination where the Committee has not
provided for a cash settlement of the EIX Options as described below, the Holder
of each EIX Option that is to be so terminated will be given reasonable advance
notice of the impending termination and a reasonable opportunity to exercise
such EIX Option in accordance with its terms before such termination (except
that in no event will more than 10 days’ notice of the accelerated vesting and
impending termination be required). The Committee may provide, as to each EIX
Option that is to be terminated in connection with a Change in Control of EIX,
to settle the EIX Option by a cash payment to the Holder of such option based
upon the distribution or consideration payable to the holders of the EIX Common
Stock upon or in respect of such event, such cash payment to be made as soon as
practicable for EIX after the Change in Control of EIX.

9.2
Performance Shares. In the event the Performance Shares are to terminate
pursuant to Section 7.2 of the Plan in connection with a Change in Control of
EIX, then the Performance Period for all outstanding Performance Shares will be
shortened so that the Performance Period will be deemed to have ended on the
last day prior to such Change in Control of EIX, and the Performance Shares that
will vest and become payable will be determined in accordance with Section 4.2
(TSR Performance Shares) or 4.3 (EPS Performance Shares) based on such shortened
Performance Period (and, with respect to the EPS Performance Shares, after
giving effect to a proportionate adjustment by the Committee to the EIX EPS
target established for the year in which the Change in Control of EIX occurs to
pro-rate such target for the portion of such year elapsed through the last day
prior to such Change in Control of EIX); provided, however, that this automatic
acceleration provision will not apply with respect to any Performance Shares to
the extent the Committee has made a provision for the substitution, assumption,
exchange or other continuation of the Performance Shares. Any Performance Shares
that become subject to a shortened Performance Period pursuant to this Section
9.2 shall be paid, to the extent such Performance Shares become vested and
payable after giving effect to the first sentence of this Section 9.2, to the
Holder in cash as soon as practicable for EIX (and in all events within 74 days
) after the date of the Change in Control of EIX, and any such Performance
Shares that do not become vested and payable shall terminate for no value as of
the date of the Change in Control of EIX.

9.3
Restricted Stock Units. This Section 9.3 applies to the Restricted Stock Units
notwithstanding anything to the contrary in Section 7.2 of the Plan. The
Committee may not exercise any discretion to change the payment date(s) of the
Restricted Stock Units except as otherwise expressly provided in this Section
9.3 or as otherwise compliant with (so as to not result in any tax, penalty or
interest under) Section 409A of the Code. The



9

--------------------------------------------------------------------------------







Restricted Stock Units may only be terminated in connection with a Change in
Control of EIX to the extent the termination satisfies the requirements of
Treasury Regulation Section 1.409A-3(j)4(ix) (Plan Terminations and
Liquidations). In the event the Restricted Stock Units are to terminate in
connection with such an event, then upon (or, as may be necessary to effect the
acceleration, immediately prior to) the Change in Control of EIX, the
then-outstanding and unvested Restricted Stock Units will become fully vested.
In the event the Restricted Stock Units are not to be so terminated in
connection with such an event, the Committee shall make provision for the
substitution, assumption, exchange or other continuation of the Restricted Stock
Units in a manner that is compliant with (and does not result in any tax,
penalty or interest under) Section 409A of the Code and the Restricted Stock
Units shall be paid at the first applicable time otherwise provided in these
Terms.
9.4
Severance Plan Benefits. If a Holder is a participant in the EIX 2008 Executive
Severance Plan (or any similar successor plan) and experiences a Qualifying
Termination Event as defined in the EIX 2008 Executive Severance Plan (or a
similar employment termination under a successor plan) associated with a Change
in Control as defined in the EIX 2008 Executive Severance Plan (or any similar
successor plan), then (i) the Holder’s outstanding EIX Options will immediately
vest, (ii) the Holder will have two years following the date of termination in
which to exercise such EIX options if the Holder is a Senior Vice President or
an officer of higher rank of EIX or SCE (three years if the Holder is the most
senior officer of EIX, the most senior officer of SCE, the General Counsel of
EIX, or the Chief Financial Officer of EIX), in each case subject to earlier
termination at the end of the applicable option term or as provided in Section
9.1 above, (iii) any then outstanding Performance Shares shall be treated as
provided for in Section 8.3(B) above, if the applicable performance period has
not been shortened pursuant to Section 9.2 above, and (iv) any then outstanding
Restricted Stock Units will immediately and fully vest, and will be paid as soon
as practicable for EIX (and in all events within 90 days) following the date of
the Holder’s Separation from Service, if vesting had not otherwise been
triggered by Section 9.3 above.

9.5
Other Acceleration Rules. Any acceleration of LTI pursuant to this Section 9
will comply with applicable legal requirements and, if necessary to accomplish
the purposes of the acceleration or if the circumstances require, may be deemed
by the Committee to occur within a limited period of time not greater than 30
days prior to the Change in Control of EIX. Without limiting the generality of
the foregoing, the Committee may deem an acceleration to occur immediately prior
to the applicable event and/or reinstate the original terms of a LTI if the
event giving rise to acceleration does not occur.

9.6
Definition of Change in Control of EIX. A “Change in Control of EIX” shall be
deemed to have occurred as of the first day, after the date of grant, that any
one or more of the following conditions shall have been satisfied:

(A)
Any Person (other than a trustee or other fiduciary holding securities under an
employee benefit plan of EIX) becomes the Beneficial Owner, directly or
indirectly, of securities of EIX representing thirty percent (30%) or more of
the combined voting power of EIX’s then outstanding securities. For purposes of
this clause, “Person” shall mean any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, except that such
term shall not include one or more underwriters acquiring newly-issued voting
securities (or securities convertible into voting securities) directly from EIX
with a view towards distribution; and the term “Beneficial Owner” shall mean as
defined under Rule 13d-3 promulgated under the Exchange Act.

(B)
On any day after the date of grant (the “Reference Date”) Continuing Directors
cease for any reason to constitute a majority of the EIX Board of Directors (the
“Board”). A director is a “Continuing Director” if he or she either:

(i)
was a member of the Board on the applicable Initial Date (an “Initial
Director”); or

(ii)
was elected to the Board, or was nominated for election by EIX’s shareholders,
by a vote of at least two-thirds (2/3) of the Initial Directors then in office.



10

--------------------------------------------------------------------------------







A member of the Board who was not a director on the applicable Initial Date
shall be deemed to be an Initial Director for purposes of clause (b) above if
his or her election, or nomination for election by EIX’s shareholders, was
approved by a vote of at least two-thirds (2/3) of the Initial Directors
(including directors elected after the applicable Initial Date who are deemed to
be Initial Directors by application of this provision) then in office. For these
purposes, “Initial Date” means the later of (A) the date of grant or (B) the
date that is two (2) years before the Reference Date.
(C)
EIX is liquidated; all or substantially all of EIX’s assets are sold in one or a
series of related transactions; or EIX is merged, consolidated, or reorganized
with or involving any other corporation, other than a merger, consolidation, or
reorganization that results in the voting securities of EIX outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of EIX (or such surviving entity) outstanding immediately after such
merger, consolidation, or reorganization. Notwithstanding the foregoing, a
bankruptcy of EIX or a sale or spin-off of an affiliate of EIX (short of a
dissolution of EIX or a liquidation of substantially all of EIX’s assets,
determined on an aggregate basis) will not constitute a Change in Control of
EIX.

(D)
The consummation of such other transaction that the Board may, in its discretion
in the circumstances, declare to be a Change in Control of EIX for purposes of
the Plan.

10.
TAXES AND OTHER WITHHOLDING

Upon any exercise, vesting, payment or other taxable event with respect to any
LTI, the Company shall have the right at its option to:
•
require the Holder (or the Holder’s personal representative or beneficiary, as
the case may be) to pay or provide for payment of the amount of any taxes which
the Company may be required to withhold with respect to such LTI event or
payment; or

•
deduct from any amount otherwise payable in cash to the Holder (or the Holder’s
personal representative or beneficiary, as the case may be), with respect to any
LTI or otherwise, the amount of any taxes which the Company may be required to
withhold.

In the case of any LTI payable in whole or part in EIX Common Stock, to the
extent that the payment of that award of EIX Options or Restricted Stock Units
pursuant to exercise or vesting requires tax withholding and a sufficient amount
of cash (not otherwise deferred) is not generated from the underlying
transaction as to that award to satisfy such withholding obligations, EIX shall
substitute a cash award for a number of shares of Common Stock otherwise
issuable pursuant to the award, rounded up to the next whole share for
fractional shares and valued in a consistent manner at their fair market value
as of the date of such exercise (in the case of EIX Options) or (in the case of
Restricted Stock Units) at a fair market value based on the closing price per
share of EIX Common Stock on January 2, 2020 (or, as to any Restricted Stock
Units that have vested pursuant to Section 8.3, 8.4, 8.5 or 9 (including any
payment made pursuant to Section 14.7, but excluding any payment where the time
for payment is determined by reference to Section 8.2(C)), the closing price per
share of EIX Common Stock on the New York Stock Exchange for the business day
immediately preceding the day of payment), as is necessary to satisfy the
applicable withholding obligation in connection with such award transaction to
the extent that such withholding amount exceeds the amount of cash generated
from the underlying transaction and not otherwise deferred.
If for any reason EIX cannot or elects not to satisfy such withholding
obligations in such manner, in each case, with the approval of the Committee as
to a Section 16 Person (as defined below), or if a tax withholding obligation
arises in any other circumstances, the Company shall have the right to satisfy
such withholding obligations, or require the Holder to satisfy such withholding
obligations, as otherwise provided above.
In the case of any LTI payable in whole or part in EIX Common Stock, to the
extent that the payment of that award of EIX Options or Restricted Stock Units
pursuant to exercise or vesting requires Garnishment Payments by the Company,
and a sufficient amount of cash is not generated by the underlying transaction
as to that award to satisfy the Garnishment Payment obligations arising from
such transaction, the Company shall substitute a cash award for


11

--------------------------------------------------------------------------------







a number of shares of Common Stock otherwise issuable pursuant to the award,
rounded up to the next whole share for fractional shares and valued in a
consistent manner at their fair market value as of the date of such exercise (in
the case of EIX Options) or (in the case of Restricted Stock Units) at a fair
market value based on the closing price per share of EIX Common Stock on the New
York Stock Exchange for January 2, 2020 (or, as to any Restricted Stock Units
that have vested pursuant to Section 8.3, 8.4, 8.5 or 9 (including any payment
made pursuant to Section 14.7, but excluding any payment where the time for
payment is determined by reference to Section 8.2(C)), the closing price per
share of EIX Common Stock on the New York Stock Exchange for the business day
immediately preceding the day of payment), equal to the amount required by any
Garnishment, less any cash received and not deferred in connection with such
award transaction. For this purpose, “Garnishment” means garnishment orders,
levies, and other assessments imposed by legal authority and “Garnishment
Payments” means payments required by the Company pursuant to any such
Garnishment.
The provisions of this Section 10 regarding withholding and garnishment apply to
any previously-granted and currently outstanding LTI, and such provisions
control as to any inconsistency with the Terms and Conditions applicable to such
previously-granted LTI regarding such subject matter; provided that the
provisions of this Section 10 regarding the determination of the cash value of a
share for purposes of any substitution shall not modify the existing Terms and
Conditions applicable to LTI granted before 2018.
11.
CONTINUED EMPLOYMENT

Nothing in the award certificate or these Terms will be deemed to confer on the
Holder any right to continue in the employ of EIX, any of its subsidiaries, or
any other entity or interfere in any way with the right of any of them to
terminate his or her employment at any time.
12.
INSIDER TRADING; SECTION 16

12.1
Insider Trading. Each Holder shall comply with all EIX notice, trading and other
policies regarding transactions in and involving EIX securities (including,
without limitation, policies prohibiting insider trading).

12.2
Section 16. If an LTI is granted to a person who is or later becomes subject to
the provisions of Section 16 of the Exchange Act (“Section 16”) in respect of
EIX (a “Section 16 Person”), the LTI will immediately and automatically become
subject to the requirements of Rule 16b-3(d) and/or 16b-3(e) ( the “Rule”) and
may not be exercised, transferred or (to the extent permitted by Section 409A of
the Code without triggering any tax, penalty or interest thereunder) paid until
the Rule has been satisfied. Approval of these Terms is intended to satisfy the
Rule. However, in its sole discretion, the Committee may take any other action
to assure compliance with the requirements of the Rule, including (to the extent
permitted by Section 409A of the Code without triggering any tax, penalty or
interest thereunder) withholding delivery to Holder (or any other person) of any
security or of any other payment in any form until the requirements of the Rule
have been satisfied. The Secretary of EIX may waive compliance with the
requirements of the Rule if he or she determines the transaction to be exempt
from the provisions of paragraph (b) of Section 16.

12.3
Notice of Disposition. The Holder agrees that if he or she should plan to
dispose of any shares of stock acquired on the exercise or payment of LTI awards
(including a disposition by sale, exchange, gift or transfer of legal title) and
the Holder is a person who is required to preclear EIX securities transactions,
the Holder will notify EIX prior to such disposition.

13.
AMENDMENT

The LTI are subject to the terms of the Plan, as it may be amended from time to
time. EIX reserves the right to amend these Terms from time to time to the
extent that EIX reasonably determines that the amendment is necessary or
advisable to comply with applicable laws, rules or regulations or to preserve
the intended tax consequences of the applicable LTI. The LTI may not otherwise
be amended or terminated (by amendment to or of the Plan or otherwise) in any
manner materially adverse to the rights of the Holder of the affected LTI
without such Holder’s consent.


12

--------------------------------------------------------------------------------







14.
MISCELLANEOUS

14.1
Force and Effect. The various provisions herein are severable in their entirety.
Any determination of invalidity or unenforceability of any one provision will
have no effect on the continuing force and effect of the remaining provisions.

14.2
Governing Law. These Terms will be construed under the laws of the State of
California.

14.3
Notice. Unless waived by EIX, any notice required under or relating to the LTI
must be in writing, with postage prepaid, addressed to: Edison International,
Attn: Corporate Secretary, P.O. Box 800, Rosemead, CA 91770.

14.4
Construction. These Terms shall be construed and interpreted to comply with
Section 409A of the Code. Additionally, when any provision of this document
refers to a date, including a date implied by the end of a specified period, and
that date falls on a holiday or weekend, the date shall be deemed to be the
immediately preceding business day on which the New York Stock Exchange is open,
except that the last day of the Performance Period shall occur on December 31,
2020 and in no event shall the term of an EIX Option extend beyond its maximum
10-year term. Any determination of trading price or fair market value for
purposes of these Terms shall be made consistent with the resolutions adopted by
the EIX Board of Directors on July 19, 2001 entitled “Fair Market Value Measure
for Equity-Based Awards.”

14.5
Transfer Representations and Limitations.

(A)
Transfer Representations. The Holder agrees that any securities acquired by him
or her hereunder are being acquired for his or her own account for investment
and not with a view to or for sale in connection with any distribution thereof
and that he or she understands that such securities may not be sold,
transferred, pledged, hypothecated, alienated, or otherwise assigned or disposed
of without either registration under the Securities Act of 1933 or compliance
with the exemption provided by Rule 144 or another applicable exemption under
such act.

(B)
Transfer Limitations with Respect to Stock Ownership Guidelines. The Holder
agrees that if he or she is an officer of EIX or one of its affiliates who is
covered by EIX’s Stock Ownership Guidelines for Officers (“Ownership
Guidelines”) at the time the Holder proposes to sell or otherwise transfer any
securities acquired by him or her hereunder or under any prior long-term
incentive award granted by the Corporation to the Holder (collectively,
“Acquired Securities”), the Holder will not sell or otherwise transfer any
Acquired Securities if such sale or transfer would violate the Ownership
Guidelines.

14.6
Award Not Funded. The Holder will have no right or claim to any specific funds,
property or assets of the Companies as to any award of LTI.

14.7
Section 409A. Notwithstanding any provision of these Terms to the contrary, if
the Holder is a “specified employee” as defined in Section 409A of the Code, the
Holder shall not be entitled to any payment with respect to any LTI subject to
Section 409A in connection with the Holder’s Separation from Service until the
earlier of (a) the date which is six (6) months after the Holder’s Separation
From Service for any reason other than the Holder’s death, or (b) the date of
the Holder’s death. Any amounts otherwise payable to the Holder following the
Holder’s Separation From Service that are not so paid by reason of this Section
14.7 shall be paid as soon as practicable for EIX (and in all events within
ninety (90) days) after the date that is six (6) months after the Holder’s
Separation From Service (or, if earlier, the date of the Holder’s death). The
provisions of this Section 14.7 shall only apply if, and to the extent, required
to comply with Section 409A of the Code.

14.8
Claw-Back. Notwithstanding any provision of these Terms to the contrary, the
LTI, as well as any shares of Common Stock, cash or other property that may be
issued, delivered or paid in respect of the LTI, as well as any consideration
that may be received in respect of a sale or other disposition of any such
shares or property, shall be subject to any recoupment, “clawback” or similar
provisions of applicable law, as well as any recoupment, “clawback” or similar
policies of the Company that may be in effect from time to time.



13